Citation Nr: 9924765	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an effective date earlier than January 15, 
1992, for an award of service connection for adjustment 
disorder with depressed/anxious mood with headaches and 
memory problems.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

4.  Entitlement to an increased (compensable) evaluation for 
recurrent lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
May 1980, and from September 1980 to May 1987.  Waiver of VA 
compensation to receive military pay, in 1996, shows the 
veteran's participation in the reserves, and although the RO 
requested information, he has not provided any specific 
confirmation in this regard.  In May 1997 he reported that he 
was separated from the service May 12, 1997.

The case was previously before the Board and remanded for 
additional development in December 1995.  The case has been 
returned to the Board for further appellate consideration.  

The issue of service connection for disability manifested by 
headaches was part of the Board remand in December 1995.  The 
RO, by rating action in November 1996 granted service 
connection for adjustment disorder with depressed/anxious 
mood with headaches and memory problems, rated 30 percent, 
from January 15, 1992.  The veteran filed a statement, 
received in May 1997, considered by the RO as a notice of 
disagreement to the effective date of the grant of service 
connection for the psychiatric disorder with headaches.  

The veteran has not always been clear and concise in his 
contacts with VA, and there is some question as to whether in 
fact he has established a claim for an increased evaluation 
for the left knee.  It was stated in a September 25, 1996 
Report of Contact, that the veteran "is claiming both 
knees."  The veteran, in a statement dated in February 1997, 
wrote "I make this statement in an increased evaluation of 
my lift knee strain and service connected for a right knee 
disability."  Clearly this is a claim for service connection 
for right knee disability and an increased evaluation for the 
left knee.  


A rating action in September 1997 denied service connection 
for right knee disability (not well-grounded), and an 
increased rating for the left knee.  However, service 
connection was established for bilateral tibial stress 
fractures, rated 10 percent.  His combined evaluation 
remained at 40 percent.  The veteran was so notified in a 
letter dated September 17, 1997.  

In a statement dated September 20, 1997, the veteran rambled 
on about information needed, and stated that "...you give me 
10% for my lift knee but no compensation or increase in my 
evaluation I'm am still at 40 % when are you going to help 
me."

The veteran, in a letter dated October 10, 1997, and received 
October 17, 1997, stated that "I think this decision was 
wrong!"  He then made reference to both knees, and that he 
needed "a increase in my service connected compensation 
award."  The veteran is less clear about his knees in an 
undated letter received October 27, 1997.  He wrote that 
"[t]his decision is stuped and dum," and he went on to 
state that "I didn't ask you to make a decision on my knees.  
I asked you to give me an incress in my disability.  I didn't 
have bad knees now I do!"  

The RO, in a letter to the veteran, in November 1997, 
rightfully asked him to clarify his statements of September 
20, 1997, and October 10, 1997, and that if he disagreed with 
any particular issue, he should so state.  38 C.F.R. 
§ 3.151(a) (1998).  A copy of a statement from the veteran, 
dated December 12, 1997, showed that he wrote "I think 
you're decission is totally wrong, you see I sent you some 
evidence that shows I might qualify for more benefits.  I 
sent you information you needed to consider my claim for my 
right knee disability."  He went on to note that evaluation 
"of 20% will show me more and demonstrate my existence of 
the claim."  The only specific reference in that statement 
was to the right knee, which the RO interpreted as a specific 
claim for right knee disability.  There was no specific 
reference to the left knee.



The veteran was provided with a statement of claim (SOC) for 
the right knee in August 1998, and he submitted a substantive 
appeal for the right knee in August 1998.  The Board concurs 
with the RO determination that when specifically asked to 
clarify his claim, the veteran only referred to the right 
knee, and this is the only knee issue before the Board.  In 
passing the Board notes that there is no NOD as to the 
effective date and rating assigned for the bilateral tibial 
stress fractures, and such issues are not before the Board, 
inasmuch as they raise separate and distinct claims which 
have not yet been considered.  Ephraim v. Brown, 82 F. 3rd 
399 (Fed. Cir. 1996).

The issue of a compensable evaluation for recurrent 
lumbosacral strain is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The veteran's original application for service connection 
for a disability manifested by head pain was received January 
15, 1992.

3.  An adjustment disorder with depressed/anxious mood with 
headaches and memory problems, related to military service, 
was first diagnosed in November 1996.

4.  The veteran does not have diastolic blood pressure 
readings of predominately 110 or more, and; his systolic 
blood pressure readings are predominately less than 200.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991.

2.  The criteria for an effective date, earlier than January 
15, 1992, for an award of service connection for adjustment 
disorder with depressed/anxious mood with headaches and 
memory problems, have not been met.  38 U.S.C.A. §§ 5107(a), 
5110 (West 1991);  38 C.F.R. § 3.400 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. § 4.104 Diagnostic Code 7101 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a right knee disability.

Criteria

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered in this case is whether 
the appellant has submitted evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true; however, a 
veteran's statements will not support a well grounded claim 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) citing Murphy, at 81).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records show that the veteran was treated for 
bilateral leg pain in 1980 and 1981.  Physical profiles for 
the veteran for limited duty, in November and December 1980, 
and February and March 1981, are for tendonitis.  In April 
1981 there was limited duty for knee pain.  He complained of 
knee pain in 1984.  X-ray studies of the lumbar spine, both 
knees, and both tibias and fibulas, in October 1984 were 
normal.  Reenlistment examination in February 1986 showed no 
knee disability or complaints.  In October 1986 the veteran 
was seen for complaints of right leg pain, no trauma, or 
swelling.  The assessment was knee pain secondary to 
contusion from football.  In regard to complaints of 
bilateral leg pain in March 1987, the diagnosis was possible 
shin splints.  When examined for enlistment in the reserves 
in February 1988, and May 1989, there were no complaints or 
findings of right knee disability.

When the veteran applied for disability benefits in May 1987, 
he referred to "leg" problems, not his knees.  The VA 
examination in August 1987 noted left leg and knee 
complaints, with no reference to the right knee.  The 
pertinent diagnosis was intermittent left knee strain.  The 
examination in July 1988 noted a 13 year history of shin 
splints.  The veteran currently complained of pain in the 
knees and legs with increased activity, going up or down 
stairs and with prolonged sitting.  Examination showed 
tenderness on compression, otherwise normal knees.  The 
pertinent diagnosis was chronic bilateral patella-femoral 
syndrome.  


While the veteran had leg complaints on examination in 
October 1991, there was no specific reference to the right 
knee, or finding of right knee disability.  VA clinic records 
for 1991 and 1992 show complaints of right calf pain in 
November 1991, with no findings relative to the right knee.  

Dr. Soliai, in a March 7, 1996 statement, noted that the 
veteran had a knee condition which restricted his ability to 
run.  There was no explanation or reference to a specific 
knee.  

There was VA examination of the veteran's knees in May 1997.  
At that time he gave a history of bilateral knee pain 
secondary to shin splints, from 1980.  He continued to have 
bilateral knee pain but only with running.  The assessment 
was bilateral knee, shin pain, secondary to tibial stress 
fractures.  The veteran was again provided examination of his 
knees in July 1997.  The assessment was bilateral knee/leg 
pain secondary to stress fractures.  

The record shows that the veteran was scheduled for 
examination of the right knee in June 1998.  He failed to 
appear, and good cause was not shown.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a right 
knee disability must be denied as not well grounded.

While the evidentiary record shows that the veteran was 
treated for a right knee contusion in service, and post 
service was diagnosed with a right knee disorder, the most 
recent medical evidence of record shows that he does not have 
a disorder of 
the right knee.  In this regard, a right knee disorder was 
not shown on examinations conducted in May and July 1997.  

There must be evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223. 225 (1992).  There must be 
evidence of incurrence or aggravation of a disease in 
service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  There 
must be competent evidence of a nexus between the in-service 
injury or disease and the current disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The veteran is not shown to have a right knee disability 
which on the basis of competent medical authority has been 
linked to his period of active service.  In other words, the 
appellant's claim is predicated on his own lay opinion.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  He is clearly making an assertion which is beyond 
his competence to do so.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for a right knee disability must 
be denied as not well grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded, the 
doctrine of reasonable doubt has no application to his case.

II.  Entitlement to an effective date 
earlier than January 15, 1992, for an 
award of service connection for 
adjustment disorder with depressed 
anxious mood with headaches and memory 
problems.

Criteria

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 3.400(b) 
(2) (1998).

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. 5110(a) (West 1991); 38 C.F.R. 
3.400 (1998)

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 5101(a) (West 
1991); 38 C.F.R. 3.151(a) (1998).


Factual Background

When the veteran originally applied for disability benefits 
in May 1987, he referred to back and leg problems. When he 
was examined by VA in August 1987, his nervous system 
examination was normal.  In September 1987 he submitted a 
separate claim for heart problems.  VA examination in July 
1988 noted that psychiatric examination was appropriate.  
There was no evidence of memory loss or difficulty.

There was a rating action in November 1988 wherein the RO 
granted service connection for hypertension, rated 10 
percent, recurrent left knee strain, rated noncompensable, 
and recurrent lumbosacral strain, rated noncompensable.  The 
veteran was notified of this determination and his appellate 
rights that same month.  He did not appeal.

In May 1989 the veteran filed a claim for a total rating 
based on individual unemployability due to service connected 
disability.  At the time service connection was established 
for hypertension, rated 10 percent, recurrent left knee 
strain, rated noncompensable, and recurrent lumbosacral 
strain, rated noncompensable.

The veteran, in a letter to the RO, received in January 1990, 
noted back problems, leg problems, and a heart condition.  

When examined by VA in October 1991, the veteran reported 
back, leg, and neck problems.  There were no psychiatric 
findings.

The veteran filed VA Form 21-526, received January 15, 1992, 
and in that form he reported having hypertension, high blood 
pressure, a low back condition (lumbosacral strain) and "now 
head pains."

In file are copies of service medical records, apparently 
associated with the veteran's duty in the reserves, variously 
dated in 1988, 1991, and 1992.  The date of receipt of these 
records is unknown.  These records shown treatment for 
temporal and occipital head pain in March 1992.  In April 
1992 he was see for complaints of a 1 year history of memory 
loss with 5 year history of continuous headaches.  On 
consultation later in April, the assessment was memory 
loss/headaches, of unknown etiology.

VA clinic records, dated in 1992, show complaints of 
headaches, and memory loss in May and June 1992.

Service connection for headaches was denied by rating action 
in September 1993, and an appeal was perfected.  

The veteran filed an application for disability benefits 
based on his complaints of, "I can not think to good!  I 
forget a lot of things I should remenber!"

The Board, in the December 1995 remand, showed as an issue 
service connection for disability manifested by headaches, 
and a psychiatric evaluation was requested.  

VA psychiatric examination was conducted in August 1996.  The 
assessment was adjustment disorders with depressed and 
anxious mood especially in times of stress.  Veteran also has 
memory problems.  A follow-up evaluation in November 1996 
provided the same diagnosis, and the examiner noted that it 
was very difficult to prove a causal relationship, but from 
the history, the veteran's current psychiatric diagnosis with 
somatic complaints of headaches and neck pains are definitely 
associated with his service especially during the tour of 
duty in Korea.  

A rating action in November 1996 granted service connection 
for adjustment disorder with depressed/anxious mood with 
headaches and memory problems, rated 30 percent, from January 
15, 1992.  

In December 1996 the veteran completed a form sent to him by 
the RO, wherein he designated that the evaluation and 
effective date fulfilled his appeal.  

Received in May 1997 was the veteran's NOD as to the decision 
of November 29, 1996.  He disagreed with the date his appeal 
started.  He requested that "back date my claim dated to May 
1987 or Jun 1997."  In his substantive appeal dated August 
1998, he asked that the effective date for service connection 
for adjustment disorder with depressed/anxious mood with 
headaches and memory problems be from "May 1997 to 
present."




Analysis

The veteran's request for an earlier effective date for the 
award of service connection for adjustment disorder with 
depressed/anxious mood with headaches and memory problems is 
not a model of clarity but the Board interprets this claim as 
a request for an effective date prior to January 15, 1992, 
rather than from May 1997.  

The effective dates for service connection claims, when the 
claim is received more than one year after service, are 
relatively simple.  The effective date is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  The RO granted service connection for adjustment 
disorder with depressed/anxious mood with headaches and 
memory problems, effective the date of his claim for head 
pain, received January 15, 1992.

While the veteran filed a claim for disability benefits in 
May 1987, he did not specifically include a claim for 
disability manifested by head pain or memory problems.  And 
the law and regulations require a specific claim.  U.S.C.A. 
5101(a); 38 C.F.R. 3.151.  Further, there was a determination 
concerning his 1987 claim in November 1988, which the veteran 
did not appeal, and that determination is final.  

There is no basis for an effective date for service 
connection for adjustment disorder with depressed/anxious 
mood with headaches and memory problems related to the 
veteran's 1987 claim.  The record shows that the veteran's 
first references to his head pain were in 1992.  

The Board notes that the veteran was not found to have a 
psychiatric disorder with headaches and memory problems, 
associated with his military service, until 1996, which is 
the date it was first shown that he had disability related to 
service, or to put it another way, the date entitlement 
arose, as service connection cannot be established for 
disability not demonstrated.  

The law and regulations require that an effective date for 
service connection be the date of claim, or the date 
entitlement arose.  However, this is a claim for an earlier 
effective date, and as a whole the credible and probative 
evidence overwhelmingly preponderates against finding for an 
effective date prior to January 15, 1992, for service 
connection for adjustment disorder with depressed/anxious 
mood with headaches and memory problems.  Therefore, the 
benefit of the doubt doctrine does not apply.


III.  Entitlement to an increased 
evaluation for hypertension, currently 
evaluated as 10 percent disabling.

Criteria

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.



When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more, 
a 20 percent evaluation is assigned.  With diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, a 
10 percent rating is assigned.  38 C.F.R. § 4.104 Diagnostic 
Code 7101 (effective in January 1998).

Hypertensive vascular disease (essential hypertension) with 
diastolic pressure predominantly 110 or more, with definite 
symptoms, a 20 percent evaluation is assigned.  With 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, a 10 percent rating is 
assigned.  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104 Diagnostic Code 
7101, including Note 2 (as in effect prior to January 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records for the veteran show elevated 
diastolic blood pressure readings.  

When examined by VA in August 1987, systolic blood pressure 
readings were within normal limits, and diastolic readings 
ranged from 100 to 105.  The diagnosis was hypertension.  A 
VA examination in July 1988 found no cardiac disease.  By 
rating action in November 1988, in addition to other 
determinations, service connection was established for 
hypertension, rated 10 percent.  

A VA examination in October 1991 revealed systolic pressure 
readings from 150 to 178, and diastolic readings from 80 to 
104.

Non-VA clinical records for the veteran in March and April 
1992 show systolic blood pressure reading, and diastolic 
readings of 90 and 100.  A VA clinic record dated in May 1992 
noted a blood pressure reading of 154/110, and in June a 
reading of 150/96.  At that time it was noted that blood 
pressure reading taken at a military facility ranged from 
120/82 to 154/100.  

On orthopedic examination in April 1996, it was noted that 
the veteran was taking high blood pressure medication.  A 
blood pressure reading of 130/88 was noted.

A VA physician, in a record dated March 1, 1996, reported 
that the veteran's blood pressure was elevated and not well-
controlled, and suggested that he be excused from physical 
training.  When examined for another disorder, in May 1997, 
the veteran's blood pressure was 160/96.


Analysis

The Board notes that in the course of this appeal the veteran 
has not made any specific allegations concerning his 
hypertension, other than wanting an increased rating.  And 
while the RO has not provided an examination solely for the 
hypertension, "[a] bald, unsubstantiated claim for an 
increase in disability rating is not evidence of a material 
change in that disability and is insufficient to trigger the 
agency's responsibility to request a reexamination."  Glover 
v. West, No. 99-7015 (Fed. Cir. Aug. 2, 1999).  The veteran's 
unsubstantiated claim for an increased rating did not warrant 
reexamination.

Multiple blood pressure readings for the veteran in the 
1990's do not show elevated diastolic readings of 
predominately 110 or more.  In fact, out of almost a dozen 
readings, only one diastolic measurement was 110, and the 
rest were usually much less.  



Further, the veteran has not had systolic reading of 200 or 
more, and the record shows that his systolic reading were 
usually below 160.  Neither diastolic nor systolic blood 
pressure readings for the veteran warrant an increased 
rating.  Given the above fundamental facts, the benefit of 
the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.

In the course of this appeal the rating criteria for 
hypertensive vascular disease changed.  When a change occurs 
in an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
must apply the version of the statute or regulation which is 
more favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, under VAOPGCPREC 16-92, and Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), the Board may consider 
regulations not considered by the AOJ if the claimant will 
not be prejudiced by the Board's action in applying those 
regulations in the first instance.

In this instance the change in regulations for rating 
hypertension since this appeal was instigated merely includes 
the systolic pressure readings, and neither the old nor the 
new regulation is more favorable to the claimant.  Therefore 
the veteran is not prejudiced by application of the current 
regulation, and a remand for consideration of the old and new 
standards by the RO is not in order.  See Bernard v. Brown.  

The RO determined that hypertension did not render the 
veteran's disability picture unusual or exceptional in nature 
as to render impractical the application of the regular 
schedular standards.  The Board agrees.  Hypertension in and 
of itself has not been reported to markedly interfere with 
employment, nor has it required frequent inpatient care.  

No basis has been presented upon which to predicate referral 
of the case to the VA Director of the Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  The current 10 percent evaluation adequately 
compensates the veteran for the nature and extent of severity 
of his hypertension.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for hypertension.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for right knee disability, 
the appeal is denied.

An effective date earlier than January 15, 1992, for an award 
of service connection for adjustment disorder with 
depressed/anxious mood with headaches and memory problems, is 
denied.

An increased evaluation for hypertension is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection was established for recurrent lumbosacral 
strain in November 1988, rated noncompensable.  When the 
veteran was provided official examination for VA compensation 
purposes in April 1996, no x-ray studies of the lumbar spine 
were available.  Received in 1997 were copies of clinical 
records for the veteran related to his duty in the reserves.  
A January 1993 x-ray study of the lumbar spine showed 
degenerative disc disease at L4-5, and L5-S1.  The Board 
notes that the diagnostic code used for rating the 
lumbosacral strain provides an increased rating when there 
are osteo-arthritic changes, or narrowing or irregularity of 
joint space. The record does not show that the January 1993 
x-ray studies have been considered by the RO.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his lumbosacral 
strain in recent years.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.




2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
by appropriate specialists in order to 
determine the nature and extent of 
severity of all lumbar spine disability.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examiners should 
annotate the examination reports in this 
regard.  Any further indicated studies 
should be conducted.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the service-connected 
disability in light of 38 C.F.R. §§ 4.40 
and 4.45.  It is requested that the 
examiners provide explicit responses to 
the following questions:

(a)  Does the service-connected lumbar 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b)  Does the lumbar disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiners should so 
indicate.





(c)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disability.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
lumbosacral strain.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
then be returned to the Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







